DETAILED ACTION
	Claims 1-3 and 7-19 are pending. Claim 1 has been amended, claims 4 and 5 have been canceled, and claim 6 was previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mallya et al. (U.S. 6,963,435) in view of Formentin et al. (Polymer-dispersed liquid crystal based on E7: Morphology and characterization).
Mallya et al. teaches referring to FIG. 2, the illustrative embodiment of the electro-optical laminate structure of the invention will be described. The electro-optical laminate structure 10 generally comprises a CLC material 12 interposed between a pair of optically-transparent electrically-conductive layers 14a and 14b supported upon a pair of spaced-apart transparent, flexible polymeric films 16a and 16b, respectively, the perimeter edges of which are sealed, and across which a voltage is applied under the control of a microcontroller (not shown). Spacers 18 may be including within CLC material 12 to maintain the space between the optically transparent electrically-conductive layers 14a and 14b [col 3 lines 50-50] and in one embodiment, the conductive layers are treated to provide for surface alignment of the liquid crystal molecules parallel to the plane of the flexible transparent films, e.g., by providing the conductive layers with rubbed polyimide layers [col 4 lines 27-30] (claims 11, 12, 17 and 18) wherein the CLC material comprises nematic liquid crystals, a chiral dopant and an ionic additive. The CLC material may also include a polymer matrix formed from a polymerizable monomer or polymer. The polymer matrix stabilizes or supports the nematic liquid crystals. Suitable nematic liquid crystals and chiral additives are commercially available and would be known to those skilled in the art in view of this claims 1 and 9) including a cholesteric liquid crystal material with a negative dielectric anisotropy [col 2 line 36] (claim 10). Mallya et al. also teaches useful ionic compounds include, but are not limited to, tetrabutyl ammonium bromide [col 8 lines 37-42] (claim 7). Mallya et al. does not teach the polymer is a cross-linked polydimethylsiloxane material.
However, Formentin et al. teaches a polymer-dispersed liquid crystal comprising a nematic liquid crystal and (cross-linked) poly(dimethylsiloxane) (Sylgard 184) [p 1005]. Formentin et al. also teaches PDMS is a commonly used polymer with well-known characteristics, which has the feature of combining high flexibility, low fluidity at room temperature and reduced miscibility with foreign molecular species [p 1004]. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mallya et al. to include the (cross-linked) poly(dimethylsiloxane) of Formentin et al. in order to achieve high flexibility, low fluidity at room temperature and reduced miscibility with foreign molecular species because it is known to use such a polymer for polymer-dispersed type displays. The liquid crystal composition of Mallya in view of Formentin is the same as instantly claimed, therefore it is expected to achieve a first, second, and third liquid crystal composite layer wherein the first and third liquid crystal composite layers comprise a substantially fluid phase and the second liquid crystal composite layer comprises a plurality of liquid crystal polymer domains disposed within a solid matrix based on the teachings of the instant claims 1-3). The electro-optical laminate structure of Mallya in view of Formentin is the same as instantly claimed, therefore it is expected to have a haze of at most 3% when no voltage is applied and a haze of at least 85% when a voltage of 20 volts is applied, absent any evidence to the contrary (claims 13-16).
Claim 12 recites “such that when a voltage is provided…an electric field is applied”, claims 13 and 14 recite “when there is no voltage”, and claims 15 and 16 recite “when a voltage…is applied” which are considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).
Claim 18 recites “to protect” which refers to the function of the sealant. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed composition from a prior art composition satisfying the claimed structural limitations. Ex Parte Masham, 2, USPQ2d 1647 (1987). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mallya et al. (U.S. 6,963,435) in view of Formentin et al. (Polymer-dispersed liquid crystal based on E7: Morphology and characterization) as applied to claim 7 above, and further in view of Toriyama et al. (U.S. 3,966,631).
	With regard to claim 8, Mallya in view of Formentin teaches the above liquid crystal composition comprising an ionic compounds selected from a non-limiting list such as tetrabutyl ammonium bromide [col 8 lines 37-42] but does not teach wherein the quaternary ammonium cation is cetyltrimethyl-ammonium.
However, Toriyama et al. teaches a nematic liquid crystal composition having an improved response to a pulsating driving voltage for effecting a dynamic scattering mode which comprises a predominant amount of a nematic liquid crystal having properties of the dynamic scattering mode and an onium halide salt having a nitrogen atom as a nucleus [abstract] such as hexadecyltrimethylammonium bromide [col 3 lines 56-57] which is equivalent to a quaternary ammonium salt having a cetyltrimethyl-ammonium cation of instant claim 8. Toriyama et al. also teaches the nematic liquid crystals used in the present invention are liquid crystal compounds having a negative dielectric anisotropy, which are capable of effecting dynamic scattering [col 3 lines 6-8]. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mallya in view of Formentin to include .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mallya et al. (U.S. 6,963,435) in view of Formentin et al. (Polymer-dispersed liquid crystal based on E7: Morphology and characterization) as applied to claims 12 above, and further in view of Roberts et al. (U.S. 2009/0153756).
With regard to claim 19, Mallya in view of Formentin teach the above electro-optical structure. Mallya et al. also teaches the present invention is directed to an electrically switchable film construction for applications including smart windows, graphics, office partitions, green houses and other applications in which light management is desired [col 1 lines 9-12] but does not teach an adhesive layer with a removable backing used for attaching said device to a window etc.
However, Roberts et al. teaches a liquid crystal display in which the substrate can include multiple layers of material and can be permanently or temporarily attached to an adhesive layer. For example, a release liner (removable backing) can be temporarily attached and then removed for attachment of the adhesive layer to another substrate [0022] such as the window taught by Matsuda. It should be noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. In the instant case, Roberts et al. teaches it is known to use an adhesive layer with a release liner (removable backing) to attach a substrate to another and Mallya teaches the device may be attached to a window. Therefore, it would have been obvious to one of ordinary skill in the art before the 
Response to Arguments
Due to the amendment filed May 17, 2021 of instant claim 1, the 103 rejections over Nakao in view of Toriyama, further in view of Min, and further in view of Roberts have been withdrawn. Applicant’s arguments regarding these rejections have been considered but are moot due to the amendment of instant claim 1. However, Toriyama and Roberts are still used as prior art because they continue to teach a cetyltrimethyl-ammonium cation and an adhesive respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Anna Malloy/           Examiner, Art Unit 1722                                                                                                                                                                                             
/CHANCEITY N ROBINSON/           Primary Examiner, Art Unit 1722